Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dukovic et al (US 2013/0315787 A1) in view of Ayumu et al. (KR 20160042151 A; hereinafter “Ayumu”).

In re Claim 1, Dukovic teaches a method for manufacturing a photoexcitable material, comprising: 
preparing an aerosol in which particles of a solid solution of MN (where M is at least one of gallium, aluminum and indium) and ZnO (see e.g. abstract, ¶ 0006 of Dukovic) are dispersed in a gas (¶ 0064-0065, 0075); and 
forming a photoexcitable material layer including the particles on a substrate or a conductive layer in such a manner the particles collide against a surface of the substrate or the conductive layer (¶ 0064-0075; the solid solution was put into a tube furnace, thus the tube furnace can be interpreted as a substrate).

Dukovic does not expressly disclose forming a photoexcitable material layer including the particles on a substrate or a conductive layer by ejecting the aerosol from a nozzle.
In the same field of endeavor, Ayumu discloses using spray coater for forming a layer with photoexcitable material (“Next, the dry film of the present invention has a resin layer obtained by applying and drying the composition of the present invention on a carrier film. In forming the dry film, first, the composition of the present invention is diluted with the organic solvent and adjusted to an appropriate viscosity. Thereafter, a comma coater, blade coater, lip coater, rod coater, squeeze coater, reverse coater, transfer roll coater, Coater, spray coater or the like to coat the carrier film with a uniform thickness”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Ayumu into the method of Dukovic as spray coating is a known method for forming a layer with uniform thickness as taught by Ayumu.

In re Claim 2, Dukovic/Ayumu discloses the method according to claim 1 outlined above.
Dukovic further discloses wherein the photoexcitable material contains~1-99 mol% ZnO (see e.g. [0079]-[0082] of Dukovic) and has a band gap energy of 2.7-2.20 eV (see e.g. [0053] of Dukovic) which overlap with claimed values of 30 to 70 mol% ZnO and has a band gap energy of 2.20 eV or less. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. Additionally, Dukovic teaches that the mol% of ZnO affects the value of x in the formula from the photoexcitable material (see e.g. [0066] of Dukovic) which affects the band gap of the material (see e.g. [0061] of Dukovic). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the amount of ZnO between 1 and 99 mol% in the photoexcitable material to get the desired band gap for the material. 

In re Claim 3, Dukovic/Ayumu discloses the method according to claim 1 outlined above.
Dukovic further discloses the method according to claim 1, further comprising annealing the photoexcitable material layer (¶ 0015-0016).

In re Claim 4, Dukovic/Ayumu discloses the method according to claim 3 outlined above.
Dukovic further discloses wherein the annealing comprises annealing the photoexcitable material layer at 6500C, which teaches the claimed temperature at 600°C to 8500C (¶ 0016).

In re Claim 5, Dukovic/Ayumu discloses the method according to claim 3 outlined above.
Dukovic further discloses the method according to claim 3, wherein the annealing comprises annealing the photoexcitable material layer in an ammonia atmosphere (¶ 0015).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893